J-S56045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                     IN THE SUPERIOR COURT
                                                                OF
                                                           PENNSYLVANIA
                             Appellee

                        v.

    ANTHONY KENNETH BOGGS,

                             Appellant                   No. 1409 EDA 2017


                    Appeal from the PCRA Order April 27, 2017
                 in the Court of Common Pleas of Chester County
                Criminal Division at No.: CP-15-CR-0000505-1997


BEFORE: BOWES, J., STABILE, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED NOVEMBER 21, 2017

        Appellant, Anthony Kenneth Boggs, appeals pro se from the order

dismissing his third petition for relief pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S.A. §§ 9541–9546, as untimely.1 Appellant fails to plead

and prove by a preponderance of the evidence that he is entitled to the benefit

of any of the three statutory exceptions to the PCRA timeliness requirement,

in particular, after discovered facts. Accordingly, we affirm.

        Appellant is a serial petitioner. The history of this case is long and rather

convoluted. We summarize only the most relevant portions of the chronology.


____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.

1
 The order dismissing the instant petition was filed on April 21, not April 27.
We have amended the caption accordingly.
J-S56045-17


      On December 29, 1996, Appellant, wearing a blue jacket and a ski mask,

approached Raymond Parks, who was sitting in his parked car.          Appellant

fatally shot him four or five times. The murder was in apparent retaliation for

Parks’ robbing and beating of Appellant the night before. Several individuals

witnessed the murder. Three people identified Appellant as the shooter.

      Even though Appellant was wearing a ski mask, he was identifiable from

the swelling around his eyes and nose from the beating he had received the

night before from Parks, which was still visible. (N.T. Trial, 3/20/98, at 993).

Eyewitness Damien Robinson testified that Appellant came to his house later

that night asking to be let in; he told Robinson, “I got him, I got him.” (Id.

at 973).   Police later recovered Appellant’s blue jacket and the murder

weapon.

      On March 25, 1998, a jury convicted Appellant of first-degree murder,

18 Pa.C.S.A. § 2502(a). The trial court sentenced Appellant to a mandatory

term of life in prison, on April 1, 1998.     This Court affirmed Appellant’s

judgment of sentence on January 14, 1999, and the Pennsylvania Supreme

Court denied his petition for allowance of appeal on July 9, 1999.         (See

Commonwealth v. Boggs, 736 A.2d 678 (Pa. Super. 1999) (unpublished

memorandum), appeal denied, 740 A.2d 1143 (Pa. 1999)). Appellant did not

file a petition for writ of certiorari with the United States Supreme Court.

      On February 10, 2000, Appellant filed his first PCRA petition, pro se, and

the PCRA court appointed counsel to represent him. Following a number of


                                      -2-
J-S56045-17


evidentiary hearings, the PCRA court denied Appellant relief on June 12, 2003,

and this Court affirmed the PCRA court’s order on July 13, 2004. (See

Commonwealth v. Boggs, 859 A.2d 826 (Pa. Super. 2004) (unpublished

memorandum)).2 On April 22, 2015, Appellant filed a “Motion for New Trial—

After Discovered Evidence.” The PCRA court denied the motion.

       On or about June 10, 2015, Appellant filed a second PCRA petition. On

October 29, 2015, the PCRA court dismissed it, and this Court affirmed. On

March 10, 2017, Appellant filed the instant third PCRA petition, pro se. On

April 21, 2017, the PCRA court dismissed the petition, after notice. This timely

appeal followed.3

       Appellant raises six questions (irregularly numbered) on appeal:

             I. Whether the [PCRA] court incorrectly dismissed
       Appellant’s third PCRA without an evidentiary hearing due to its
       two findings that Appellant’s claims were based on “hearsay”[?]

             II. Whether the [PCRA] court incorrectly          dismissed
       Appellant’s claims based on “[procedural] default”[?]



____________________________________________


2
  On December 15, 2009, Appellant filed a motion for post-conviction DNA
testing. See 42 Pa.C.S.A. § 9543.1; see also Commonwealth v. Weeks,
831 A.2d 1194, 1196 (Pa. Super. 2003) (“[p]ost conviction DNA testing . . .
allows for a convicted individual to first obtain DNA testing which could then
be used within a PCRA petition to establish new facts in order to satisfy the
requirements of an exception under 42 Pa.C.S.A. § 9545(b)(2)”). The PCRA
court denied the motion on July 1, 2010. Appellant did not appeal.

3
  Appellant filed a court-ordered statement of errors, on May 8, 2017. The
PCRA court filed an opinion on May 12, 2017, referencing the explanatory
footnotes in its Notice of Intent to Dismiss, filed April 6, 2017, and the order
of dismissal, filed April 21, 2017. See Pa.R.A.P. 1925.

                                           -3-
J-S56045-17


            III. Whether the [PCRA] court failed to review Appellant’s
      claims under the “actual innocence” standards?

             IV. Whether the [PCRA] court abused its discretion by
      failing to apply the “exception” standard in its review of the record
      regarding the exhibits Appellant received from Mr. Douglas[?]

             VII. Did the Appellant’s explanation that he suffered a
      “conflict of interest” satisfy 42 Pa. C.S.A. [sic] § 9543(b)(1)(ii)?

           VIII. Whether the [PCRA] court failed to fully address
      [Appellant’s] claims on the merits [that] warranted further
      proceedings for development and new trial?

(Appellant’s Brief, at 1) (unnecessary capitalization omitted).

      “Our standard of review in PCRA appeals is limited to determining

whether the findings of the PCRA court are supported by the record and free

from legal error.”   Commonwealth v. Johnson, 966 A.2d 523, 532 (Pa.

2009) (citation omitted).

      Initially, we must determine whether Appellant’s petition is untimely.

The filing mandates of the PCRA are jurisdictional in nature and are strictly

construed. See Commonwealth v. Stokes, 959 A.2d 306, 309 (Pa. 2008).

Whether a petition is timely raises a question of law. See Commonwealth

v. Fahy, 959 A.2d 312, 316 (Pa. 2008). Where the petitioner raises questions

of law, our standard of review is de novo and our scope of review is plenary.

See Commonwealth v. Colavita, 993 A.2d 874, 886 (Pa. 2010).

      Furthermore, Pennsylvania law makes clear that no court has

jurisdiction to hear an untimely PCRA petition.       See Commonwealth v.

Robinson, 837 A.2d 1157, 1161 (Pa. 2003).


                                      -4-
J-S56045-17


      Pursuant to 42 Pa.C.S.[A.] § 9545(b)(1), any PCRA petition must be

filed within one year of the date the judgment becomes final.         “It is well-

settled that the PCRA’s time restrictions are jurisdictional in nature.”

Commonwealth v. Robinson, 635 Pa. 592, 604, 139 A.3d 178, 185 (2016).

“As such, this statutory time-bar implicates the court’s very power to

adjudicate a controversy and prohibits a court from extending filing periods

except as the statute permits.”       Id.   The jurisdictional time limits are

mandatory and interpreted literally. Commonwealth v. Fahy, 737 A.2d 214,

222 (Pa. 1999). “Unlike a statute of limitations, a jurisdictional time limitation

is not subject to equitable principles such as tolling except as provided by

statute.” Id.

      A judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, Appellant’s judgment of sentence became final on October 7,

1999, ninety days after our Supreme Court denied allowance of appeal, and

the time to file a petition for a writ of certiorari with the United State Supreme

Court expired. Therefore, Appellant had one year, or until October 7, 2000,

to file a timely petition. The instant petition, filed March 10, 2017, is more

than sixteen years too late.




                                      -5-
J-S56045-17


      The three statutory exceptions to the timeliness provisions in the PCRA

allow for very limited circumstances under which the late filing of a petition

will be excused. See 42 Pa.C.S.A. § 9545(b)(1). To invoke an exception, a

petition must allege and the petitioner must prove:

             (i) the failure to raise a claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

            (ii) the facts upon which the claim is predicated were
      unknown to the petitioner and could not have been ascertained by
      the exercise of due diligence; or

             (iii) the right asserted is a constitutional right that was
      recognized by the Supreme Court of the United States or the
      Supreme Court of Pennsylvania after the time period provided in
      this section and has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii).

      The PCRA specifically provides that a petitioner raising one of the

statutory exceptions to the timeliness requirements must affirmatively plead

and prove the exception. See id.; see also Commonwealth v. Beasley,

741 A.2d 1258, 1261 (Pa. 1999) (explaining that petitioner’s burden is to

plead and prove exception applies when PCRA is untimely).

      The statutory exceptions to the timeliness requirements of the PCRA are

also subject to a separate time limitation and must be asserted within sixty

days of the date the claim could have been first presented. See 42 Pa.C.S.A.

§ 9545(b)(2).




                                      -6-
J-S56045-17


      As such, when a PCRA petition is not filed within one year of the

expiration of direct review, or not eligible for one of the three limited

exceptions, or entitled to one of the exceptions, but not filed within 60 days

of the date that the claim could have been first brought, the trial court has no

power to address the substantive merits of a petitioner’s PCRA claims. See

Commonwealth v. Gamboa-Taylor, 753 A.2d 780, 783 (Pa. 2000).

      Here, Appellant claims he only learned in February of 2017 from a fellow

inmate the information which forms the gist of his complaint, viz., that the

judge who presided over his trial had previously presided over a trial in which

the future murder victim testified as a witness. (See Appellant’s Brief, at 6;

PCRA petition, 3/10/17, at 3-4; Exhibit (Affidavit of Lamar Douglas)).

      However, the PCRA court correctly observes that Appellant fails to plead

or prove by a preponderance of the evidence why he could not have earlier

obtained the information he now presents as after discovered facts, by the

exercise of due diligence.

      Instead, in a convoluted, unfocussed and undeveloped argument,

Appellant appears to assert a frivolous claim for recusal and a companion

assertion that he was prevented from obtaining the “facts” he now presents,

by his trial counsel.   Appellant alleges in turn that his trial counsel had a

conflict of interest, never adequately explained or clarified, supposedly

because they represented other clients in other cases, in particular the murder

of one Donald Johnson in 1993. (See Appellant’s Brief, at 7-10).


                                     -7-
J-S56045-17


      Appellant asserts his trial attorneys’ performance was deficient. (See

id. at 12). Why (or how) representation of more than one client at a time

constitutes deficient performance, Appellant fails to explain, beyond bald

speculation and conjecture.

      In any event, it is well-settled that a claim of ineffectiveness does not

overcome the jurisdictional timeliness requirements of the PCRA.             See

Commonwealth v. Wharton, 886 A.2d 1120, 1127 (Pa. 2005) (collecting

cases).

      In this appeal, Appellant’s petition is facially untimely. He fails to prove

any after discovered facts which would establish an exception to the time-bar,

let alone provide a cognizable basis for relief.    With none of the statutory

exceptions to the time-bar pleaded or proven, the PCRA court properly

dismissed Appellant’s third petition as untimely.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/21/2017




                                      -8-